﻿On behalf of the Government and the people of Japan, I would first like to express my congratulations to Mr. Guido de Marco on his election as President of this forty-fifth session of the General Assembly. At the same time, I would be remiss were I not to express our appreciation to Mr. Joseph Garba for the exemplary manner in which he presided over the forty-fourth session. I would also like to extend a hearty welcome to the Republic of Namibia and the Principality of Liechtenstein, both of which are joining us at the General Assembly as now Members of the United Nations.
Established for the paramount purpose of maintaining international peace, the United Nations has once again become the focus of international attention and hope, as it has moved promptly and appropriately to deal with the recent Iraqi invasion of Kuwait, to work for peace in Cambodia and to fulfil its other missions. I sincerely welcome the revitalization of the United Nations role in maintaining and restoring peace, and express my profound appreciation and respect to the Security Council, the Secretary-General and the entire United Nations staff for their contributions to that end.
Since we last gathered in these halls one year ago, the international situation has undergone changes far greater than any of us could have imagined. We are now truly at a historic watershed. In the light of perestroika and the "new thinking" that guides the foreign policy of the Soviet Union, democratization and the shift to market economies in Eastern Europe and the advent of a new era in United States-Soviet relations, the cold war is now a thing of the past. The transformation from discord and conflict to dialogue and co-operation that began in Europe has extended to other regions as well, and now shows signs of spreading world-wide. The collapse of the Berlin Wall and German unification are symbolic of this quantum leap to freedom and co-operation. However, despite the laudable historic changes, the sudden shattering of peace in the Gulf region with Iraq's illegal invasion of Kuwait is a reminder that the future of the international community remains uncertain and a demonstration that even this new international order is fraught with peril. 
In this rapidly changing international situation, what are the international community’s ultimate needs end what role can the United Nations play in meeting them? These are crucial issues, and our response to them will help determine whether we shall succeed in ensuring that this new world order is one of peace and 5u8tice.
In taking a series of prompt and effective measures against Iraqi aggression, the Security Council became the embodiment of the international community's conscience and underlined the vital role the United Nations has to play. The collective security mechanism of the United Nations is based on а solemn pledge: States will resolve their differences peacefully through discussion, and meet with united opposition any State that breaks these vows. While in the era of East-West discord this system did not always work as effectively as we might have hoped, it may be said that a new era has dawned in which it could come into full flower. Terrorism and regional disputes grounded in ancient territorial or ethnic rivalries are the main destabilising elements at this time of transition, and it is essential that the United Nations play a central role in their prevention, elimination and resolution.
The wave of democratisation spawned by reform and free elections in the countries of Eastern Europe gives us hope that a veritable tide of democratization will overtake Africa, Asia and Latin America, and that a current of reform will spread across the entire world. Market principles likewise are being embraced in more and more countries around the world. All people, regardless of where they live, must be guaranteed their fundamental human rights, must enjoy freedom of expression and have the right to pursue economic activities freely. The concept of each person realising his or her full potential is crucial to the attainment of a truly just and humane world based on respect and equality. I believe that the World Summit for Children, to be convened this week-end, will be meaningful in raising awareness of the issue of the rights of the world's children.
By dispatching election observer teams to monitor free elections in diverse parts of the world, the United Nations has contributed immensely to this tide of democratization and, under the banner of "ballots not bullets", has proclaimed the gospel of self-determination, which holds that a nation’s future is determined by the will of its people. I am confident that the United Nations will play an increasingly important role in ensuring basic human rights and economic freedom. 
Although in the post-war era much of the free world has enjoyed development and prosperity, many developing countries are still beset by grinding poverty and crippling debt. If the international community is to achieve sustained growth we must strive to ensure that developing countries share in it. There are also numerous problems - such as those relating to the global environment and drugs - that affect all humankind and thus demand a common response. Because it is clearly impossible for any one country alone to resolve these issues, co-operation through the United Nations system is essential.
Since the Second World War Japan has developed a foreign policy whose object, above all else, is peace and, in line with its Peace Constitution, has restricted its military activities entirely to defence, seeking to resolve differences with other nations through discussion. The spirit underlying Japan's Constitution is based on the principle of the peaceful settlement of disputes that is embodied in the United Nations Charter. Thus, ever since being admitted to membership, Japan has made the United Nations an extremely important part of its foreign policy. Japan is firmly resolved not to become a military Power that could pose a threat to other nations, steadfastly to uphold its three non-nuclear principles, not to export arms to belligerents or countries on the brink of belligerency, and to contribute to world stability through peaceful means.
Based on the position that it will discharge those international obligations it deems most appropriate, and in view of its dual position as an Asia-Pacific nation and an industrial democracy, Japan will seek to contribute to a better world and to pursue an activist foreign policy in the guest for peace and stability throughout the international community.
Addressing the General Assembly last year, I stated that Japan would co-operate to the best of its ability in the cause of world peace - through diplomatic efforts, financial and personnel support for United Nations peace-keeping operations, and assistance for refugees and for national rehabilitation following the resolution of conflicts. Along with continuing to promote such co-operation in the cause of peace, Japan is determined to make broad-based contributions to those most urgent issues facing the international community: world-wide peace, stability, and democracy.
Accordingly, Japan is prepared to co-operate in every possible way within the bounds of its Constitution so that the United Nations collective-security mechanism can function effectively. Responding to the invasion of Kuwait by Iraq, Japan had independently decided to impose economic sanctions even before the Security Council took such action, and it is faithfully observing all the terms of the Security Council resolutions. Seeking to contribute vigorously to international efforts for the restoration of peace and stability in the Gulf region, Japan has responded positively to the call for material, transport, medical and financial support.
Japan is also extending assistance to the many refugees this conflict has generated, and economic support to the countries in the region most severely affected. Japan calls upon Iraq to heed the repeated Security Council resolutions and to withdraw promptly and unconditionally from Kuwait. The Iraqi measures barring the departure of many Japanese and ether foreign nationals stranded in Iraq are intolerable from a humanitarian as well as an international legal standpoint. Japan demands that the Government of Iraq allow these people to leave as soon as possible. I hope the Secretary-General will continue his efforts towards that end.
The peace-keeping activities of the United Nations have taken on added breadth and intensity in recent years. I am particularly pleased that the areas of possible civilian participation have expanded, allowing a greater number of countries to become involved. I refer, in particular, to civilian monitoring of elections and the incorporation of a civil administrative function, as envisaged for the operations in Cambodia and Western Sahara. The United Nations is thus participating in the establishment of democratic governments, representing the best interests of the entire international community Japan has been making a special effort to support peace-keeping operations, including voluntary contributions to their start-up costs and also to a trust fund for strengthening their financial base. I should like to call upon other Member States to do likewise. Japan has also provided civilian personnel for the election observer teams in Namibia and Nicaragua, and I assure the Assembly that it will continue to extend both financial and personnel support for these activities.
In an effort further to expand Japan's participation. Prime Minister Kaifu announced that he would review the legal system of Japan and seriously consider enacting new legislation - for example, a United Nations peace co-operation law. This would enable Japan within the framework of its Constitution to assume greater responsibilities regarding United Nations activities for preserving peace and to participate in international efforts in support of those activities. Indeed, the Government is now engaged in intensive deliberations on this legislation. I believe that Japan can best contribute to the cause of world peace, and in a manner consistent with its Peace Constitution, by participating in United Nations activities to restore and maintain international peace and stability.
Tumultuous changes witnessed in Europe are spreading to other regions and have begun to have a global impact. In the Asia-Pacific region they include improvements in Sino-Soviet and in Korean-Soviet relations, the start of the Soviet withdrawal from Mongolia and Cam Ranh Bay, and the process of democratisation in Mongolia. These changes will surely be followed by others. At the same time, however, the Soviet Union continues to occupy Japan's Northern Territories, stability has yet to come to the Korean peninsula, and many problems stand in the way of a comprehensive political settlement in Cambodia. Moreover, there are fears that conflict between India and Pakistan over Kashmir may escalate. 
Peace and stability in the Asia-Pacific region has a direct bearing on Japan's own stability, and I feel it is essential to work together to dispel the political distrust and solve other problems in the region. Accordingly£ it is Japan's policy, as part of its diplomatic efforts, to encourage more vigorous and constructive dialogue among all countries concerned.
In this era when new relationships, based on dialogue and co-operation, are being forged worldwide, I am hopeful that progress will be made towards normalizing Japanese-Soviet relations, resolving the still unsettled Northern Territories issue, and concluding a peace treaty between our two countries. Progress in these areas not only will contribute immeasurably to buttressing peace and stability in the Asia-Pacific region but also will help extend to other parts of the world the substantive improvements in the East-West relationship that are taking place in Europe. It is on this basis that Japan will continue further to expand and strengthen the dialogue; I hope that the Soviet Union will likewise make greater efforts for fundamental improvements in the relationship.
It is crucial to peace and stability in the Asia-Pacific region that the People's Republic of China remains open to the rest of the world and enjoy domestic stability. Japan hopes that China will continue to pursue policies of reform and openness, and, for its part, will continue its policy of extending all possible co-operation to such Chinese efforts at modernisation. A comprehensive political settlement in which the United Nations is involved is essential to any lasting solution to the long-festering Cambodian problem. Following last year's international conference in Paris, efforts for a political settlement have been made, at the international level, at the regional level, and at the national level, among the principal parties. An Asian nation itself, Japan hosted the Tokyo meeting on Cambodia in an effort to find a solution to this problem, which is the primary destabilizing factor in the region, and has taken an active part in the peace process.
The momentum for peace is building, with the formulation of a framework for a settlement by the permanent members of the Security Council, and with the establishment, at the Jakarta meeting, of the Supreme National Council. I very much hope that the Paris conference will be convened soon, that the remaining problems will be ironed out, and that peace will come to Cambodia in the near future. Japan is considering how it might extend co-operation with United Nations peace-keeping activities and, once peace is attained, with national rehabilitation efforts.
The issue of the Korean peninsula is, as a matter of principle, one to be settled peacefully through direct dialogue between the authorities of the North and of the South. Highly appreciative of the fact that the historic North-South Prime-Ministerial meeting took place earlier this month in Seoul, Japan hopes that further progress will be made in the North-South dialogue. In the light of this new situation, Japan is working positively to improve relations with North Korea, with due regard for the maintenance of international political balance. Japan hopes to contribute to the creation of a climate conducive to further dialogue between North and South Korea. Moreover, we have maintained the position that we would welcome and support United Nations membership for North and South, as an interim measure towards the goal of unification of the peninsula. This would also contribute to the relaxation of tensions and would enhance the universality of the United Nations. We hope that constructive talks will be hold between North and South on the basis of the outcome of the recent North-South Prime-Ministerial meeting.
I place the greatest importance on the progress made recently in South Africa towards the elimination of apartheid. Preliminary negotiations between the Government of South Africa and the African National Congress have prepared the way for true negotiations on the drafting of a new constitution, and I believe that this represents a significant step towards a peaceful resolution of the problem. Japan supports the efforts of all the principals involved in South Africa towards the establishment of a free and democratic regime, a regime from which apartheid has been fully eradicated.
We must not forget that, even today, internal fighting continues in Afghanistan. Japan has long emphasized that true stability cannot be attained in Afghanistan without the establishment of α broad-based Government that reflects the popular will. Japan has been working actively for refugee repatriation - for example, by contributing to the Office of the Co-ordinator for United Nations Humanitarian and Economic Assistance to Afghanistan. I sincerely hope that, through the determined efforts of the Afghan people themselves to solve their problems, and through the negotiations between the United States and the Soviet Union, peace and stability will be restored to Afghanistan and that refugees will be enabled to return to their homes as soon as possible.
Japan has consistently supported the efforts and initiatives of countries in the region to restore peace to Central America. We attach the greatest importance to the fact that a change of Government was effected in Nicaragua through free and fair elections held under United Nations supervision, and we hope that in El Salvador a cease-fire will be achieved with United Nations co-operation. 
In the field of arms control and disarmament, it is gratifying that the Strategic Arms Reduction Talks and the Negotiations on Conventional Forces in Europe have been accelerated. This progress both reflects and reinforces the overall improvement in East-West relations.
Yet of ever greater urgency is the question of how to structure, maintain and strengthen global arrangements against the proliferation of weapons of mass destruction, including nuclear, chemical and biological weapons, as well as of missiles and other armaments. The current situation in this Gulf vividly demonstrates this. I am convinced that Japan's firm policy of restricting the export of weapons has contributed to the maintenance of international peace and security. Believing it imperative that there be greater disclosure and greater transparency in the transfer of conventional weapons, I very much hope that a productive conclusion can be reached on this issue in the deliberations by the group of experts, as called for in the General Assembly resolution.
While the recently concluded Fourth Review Conference on the Nuclear Non-Proliferation Treaty (NPT) did not adopt a final declaration, it did reaffirm the significance of the NPT structure. Japan will continue to work for the maintenance and strengthening of the HPT regime, and calls upon all of the signatories strictly to observe the Treaty's provisions. We believe that having France and China present as observers at this Fourth Review Conference was beneficial in that it made the NPT regime more universal, and we appeal to all countries, nuclear and non-nuclear alike, to accede to the Treaty as soon as possible, if they have not already done so. 
In the same vein, Japan was pleased that this year at the Geneva Conference on Disarmament the ad hoc committee was reconvened to deliberate on substantive issues relating to the limiting or banning of nuclear testing. That the United States and the Soviet Union have exchanged instruments of ratification for two treaties relating to nuclear testing is also encouraging, and we hope that this work will be continued next year.
If we are ever to achieve a fundamental solution to the issue of chemical weapons, it is essential that we make further efforts, in the spirit of the Final Declaration of the Paris Conference, to achieve an early conclusion by the Geneva Conference on Disarmament on a comprehensive ban on these weapons. The initiatives taken recently by the United States and the Soviet Union on this issue deserve our highest respect.
Japan, for its part, will continue to work At the United Nations, at the Geneva Conference on Disarmament, and in other forums, for effective arms control and disarmament. As an industrial democracy, Japan is contributing vigorously to the movement towards democracy manifest in so many places around the world. Japan's basic policy is to co-operate actively, as appropriate to each situation, with countries that are themselves undertaking democratisation.
In co-ordination with the other industrial democracies, Japan will continue to support actively the democratic Governments that have been established in Eastern Europe.
I believe that it is incumbent upon us to demonstrate our support, through economic and other forms of co-operation, for the democratisation efforts of developing countries by extending economic and other forms of co-operation. 
As is clear from the efforts for perestroika in the Soviet Union and from the shift to Market economies in Eastern Europe, the driving force behind the world economy's dynamic development has been the system of free trade centred on market-economy principles.
Moreover, it is hoped that the integration of the European Community, slated for 1992, will not succumb to regionalism and protectionism, but will be open to the rest of the world. It is essential that the free-trade system be preserved and strengthened in order to ensure sustained development everywhere, including East European and developing countries. Accordingly, our most urgent task is to ensure that the Uruguay Bound is concluded successfully, stemming the tide of protectionism and restructuring the international trading order for the twenty-first century. With little more than two months to go in the negotiations, it is essential that every Government concerned have the political will to make a concerted effort to resolve the remaining issues. 
The effort to support the East European countries in their transition to market economies must not adversely affect assistance to developing countries. This position was reaffirmed in the Economic Declaration of the Houston Summit. Support for developing countries, particularly non-oil-producing countries, is especially important in view of the effects that the current situation in the Gulf is having on them. Thu , we must recognize that the need to co-operate with the developing countries of Asia, Africa and Latin America as they strive to overcome their economic difficulties is greater than ever. 
Japan has systematically enhanced its official development assistance (ODA) in an effort to expand the flow of capital and technical co-operation to developing countries. As a result, last year Japan became the world's largest donor of ODA. At the same time, it is working to implement measures to recycle private and public funds on an untied basis to developing countries burdened by debt and other problems.
The land-locked developing countries (LLDCs) of sub-Saharan Africa and elsewhere demand particular consideration as they struggle with declining market prices for their primary commodities, low-growth rates, trade deficits, burgeoning debt, and other grave difficulties. Japan has been strengthening its support for the economic structural adjustment efforts of these countries by extending non-project grant capital co-operation as well as grant assistance to offset obligations arising from past yen credits. The recent ŁŁDC Paris Conference played an important role in bringing to world attention the desperate plight of the LLDCs and the need for international co-operation. Japan intends to extend assistance to these countries to the best of its ability.
As Japan's ODA disbursements have increased, making it the world's leading donor country, I have frequently been asked if this assistance is truly designed to meet actual needs of the recipient countries, if due attention is being paid to environmental concerns in development projects, and if the assistance is being used effectively. I hope that the system for assessing the effectiveness of aid will be improved and the dialogue on aid policies and programmes between donor and recipient countries strengthened. The United Nations, the United Nations Development Programme (UNDP), and other international bodies play the leading role here, and I suggest that they strengthen all possible measures to achieve these ends.	. 

The dramatic political and economic changes which the international community is now witnessing are closely related to dramatic advances in science and technology. Ever since the invention of the steam engine gave rise to the industrial revolution and irrevocably altered the social structure, scientific innovation has affected the way society has developed. Today, advances in telecommunications satellites have made it possible to exchange information and images in real time, and advances in transportation technology have enabled us to travel more frequently and at faster speeds. Indeed, the instantaneous transmission of information was a major factor behind the chain reaction of rapid, radical reform in Eastern Europe. Scientific and technological advances offer infinite possibilities for human progress.
The other side of this coin, however, is the alarming progress made in weapons technology with its potential for the total destruction of human society. And the vast increases in production and consumption that have accompanied scientific and technological advances have in turn given rise to the problems of global warming, destruction of the ozone layer, depletion of the tropical rain forests, acid rain, creeping desertification, and other disruptions of the global ecological balance.
Because these issues are of the most urgent importance to the entire global community, it is incumbent upon the United Nations  humankind's most universal organisation, to mobilize all of the capabilities available to it in the search for solutions.
Japan's assiduous efforts to overcome its serious environmental pollution problems have resulted, for example, in the achievement of the lowest carbon dioxide emission levels relative to its gross domestic product (GDP) of any industrial nation. I assure the Assembly that Japan will use its scientific and technological expertise, experience and wisdom, as well as its economic might, to contribute, ever more vigorously to international co-operation on global environmental issues. Consistent with the policy  and with its continuing support for the activities of the United Nations Environment Programme (UNEP), the International Tropical Timber Organisation (ITTO) and other bodies, Japan is increasing its ODA for environmental programmes to approximately 300 billion yen over the three-year period from 1989 to 1991. Japan is also taking an active part in preparations for the 1992 United Nations Conference on Environment and Development, and will extend co-operation to support developing countries, through, for example, the Multilateral Fund under the Montreal Protocol.
The transfer of technology is an important part of assistance to developing countries, a study is now under way on the possibility of establishing in Japan the UMEP centre for global environmental conservation. This would serve as a central body to co-ordinate the collection of technical data to meet the needs of developing countries and provide access to appropriate technology through training and other programmes. As soon as UMBP makes а formal decision, the Government of Japan will co-operate with efforts to establish thin centre.
The 1990s have been designated the International Decade for natural Disaster Seduction. As one of the countries that proposed this designation, Japan appeals to all countries of the world to make every effort to raise international consciousness about natural disasters, to minimise the damage from such disasters, and to protect the global environment.
It is in the field of medicine in which we have most directly experienced the benefits of science and technology, and it is clear that international co-operation in this field is most important if we are to go on to create a global community in which all people can live full and healthy lives. Through advances in medicine, tuberculosis, smallpox, and many other once-feared diseases have been largely eradicated. It is hoped that in the not-too-distant future effective means will be found to treat cancer and AIDS.
The accident at Chernobyl was a stark reminder of the potential of scientific and technological advances to threaten humankind's very survival. This year the Economic and Social Council has called for bilateral and Multilateral assistance to the victims of that tragic accident. As the only country to have suffered the effects of the atomic bomb, Japan intends to use the experience it has gained in this field to benefit those victims.
The drug problem is another issue that can only be resolved with international co-operation, and here too hopes are high that the United Nations will play an effective role. Japan supports the United Nations Fund for Drug Abuse Control (UMFOAC) and is working to implement the global action programme and political Declaration adopted at the special session on narcotic drugs. Consistent with these efforts, Japan has proposed that an Asia-Pacific drug conference be convened to promote and co-ordinate intraregional co-operation on this issue.
In this era of change it is important that serious thought be given to the question whether the roles and functions of the United Nations are fully suited to the emerging international order. The Security Council, for example, has an increasingly important role to play in this age of dialogue and co-operation in maintaining and restoring peace; even before conflict erupts, it should, together with the Secretary-General, engage in preventive diplomacy to warn of the danger and to lower the level of tension. I believe that a system should be put in place which, in a situation where international peace and security was threatened, would enable the Security Council to conduct fact-finding activities and dispatch, observer missions and the Secretary-General to undertake efforts to intervene, and prevent conflict at an early stage. Such a system would constitute a particularly effective means of preventing the escalation of disputes. Japan is prepared to work in earnest with other Member States to take the necessary measures to strengthen these conflict-prevention functions.
All Member States should take full part in United Nations activities, working as equals in this new era of co-operation. Consistent with this principle, I believe that the so-called former enemy clauses remaining in the Charter are entirely inappropriate and meaningless in this new era, and I should like to call upon other United Nations Members for their understanding and support for the elimination of these clauses. 
The speedy response of the United Nations to the Iraqi crisis has opened the eyes of leaders and people the world over to the usefulness of the United Nations and especially of its efforts to maintain and restore peace. In Japan, the media offer detailed reports of every Security Council meeting and thorough analyses of the Secretary-General's every diplomatic move,  t the same time, there is an earnest public debate now under way as to how Japan, a pacifist nation, can more fully co-operate with the United Nations to achieve world peace. I trust that similar debates are taking place in other nations around the globe.
However before have hopes been higher that the United Nations will play a leading role in the pursuit of world peace and stability; in the creation of a free and democratic society, where human rights are respected; in the achievement of lasting prosperity; and in solving the environmental and other global problems facing humankind.
We are now in the final decade of the twentieth century and, as we look back, it is clear that this was a century of protracted war and conflict. It should be just as clear that the twenty-first century must be one of peace and co-operation.
All nations will have to co-operate to preserve the global environment, control drug abuse, deter international terrorism and prevent the depletion of the Earth's resources.
Having made the United Nations a central focus of its foreign policy ever since being accepted as a Member, Japan places its full trust and hope in the Organisation. Japan is determined to make every possible effort for world peace and stability for a humane international community and for an enduringly beautiful planet.
